Citation Nr: 0706117	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-17 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran  represented by:  Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.

The veteran and his wife testified before the undersigned 
Veterans' Law Judge at a hearing held in January 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006). 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of PTSD, according to DSM-IV 
criteria, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2006); Moreau v. Brown, 9 Vet. App. 389 (1996).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2006).  Service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, the record must contain service 
records or other corroborative evidence, which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

Although the veteran received several citations for his 
service, the citations he received are not necessarily 
indicative of combat.  Therefore, the veteran's lay testimony 
is not sufficient to establish service connection.  
Additional verification of the claimed stressors is 
necessary.

Personnel records reflect that the veteran served in Vietnam 
from February 1968 to February 1969 (B Battery, 5th 
Battalion, 2nd Artillery group) in support of the 25th 
Division.

The veteran has submitted several statements to the RO 
regarding his claimed stressors.  The RO previously attempted 
to verify the veteran's stressors through the United States 
Armed Services Center for Research of Unit Records (USACRUR).   
A response on file from USACRUR indicates that verification 
was not possible because the veteran did not provide dates of 
the claimed incidents within 60 days. 

The veteran has since provided additional information 
regarding the dates of these incidents.  The veteran 
submitted a newspaper article about a convoy attack.  The 
article refers to a individual with the rank of PFC and the 
same last name as the veteran and states that the attack 
occurred on September 12 between Cu Chi and Tay Ninh.    At 
his hearing, the veteran testified regarding a second claimed 
stressor.  He stated that he was present during an attack on 
the base camp at Cu Chi in either October or November of 
1968.  

Based on the information described above, the RO should have 
USACRUR attempt to verify the veteran's stressors.  
Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
service personnel records ("201 file") 
to corroborate the dates, places and 
locations of service in Vietnam.

2.  Request that USACRUR provide 
information that might corroborate the 
veteran's reported stressors, including a 
convoy attack between Cu Chi and Tay Ninh 
on or about September 12, 1968, and an 
attack on the base camp at Cu Chi in 
October or November 1968.  In particular, 
the RO should obtain information regarding 
the participation of the B Battery, 5th 
Battalion, 2nd Artillery in these events.  

3.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


